Citation Nr: 1119208	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  06-30 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a disorder of the left little finger (finger disability).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

In June 2008, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  The matter has been returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran does not have a disability of the left knee or left little finger that had onset during active service or is etiologically related to an injury or disease that occurred or was contracted during active service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee or left little finger disorder have  not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.303 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VA received an application for disability compensation from the Veteran in January 2006 in which he stated that he was applying for service connection due to an active duty injury.  He stated that his left hand and left knee were injured while performing training duties.  

During the May 2008 hearing, the Veteran first provided details as to his claims.  He testified that at some time during service he was engaged in breaking-up a bar fight, as part of his duties as a military policeman.  May 2008 Board hearing transcript at 4.  He reported that he slipped on the floor, grabbed a pole, strained his small finger, and felt a strange sensation of extreme cold in his finger.  Id.  He testified that he reported the injury at the clinic during service, was told to call the next day, and that he did not think much about the injury.  Id. at 6.  He testified that he has had problems with the left little finger since that time.  Id. at 8.  He described this disability as loss of range of motion of the little finger.  Id. at 10.  He also testified that this injury occurred approximately a couple of months after an August 1985 left knee injury.  Id. at 22.  

As to his left knee claim, he stated that he was in the same operational area and working as a military policeman during a field exercise in August 1985 when he injured his left lower extremity.  Id. at 10-12.  He testified that he was standing on the slope of a hill when his left knee "snapped out of joint;" he "ended up rolling down the hill," and "on the way down the hill it snapped back in."  Id. at 13.  He stated that he experienced pain at the time.  Id.  He reported that he was seen by service medical personnel who placed a brace on the knee and gave him pain medication.  Id. at 15.  As to his current condition, he stated that if he stands on the left leg for a long period of time it hurts and that his left knee has popped out of place several times since.  Id. at 16-17.  He testified that he has been treated for knee by VA doctors at an outpatient clinic.  Id. at 18.  The Veteran also testified that he has had symptoms since service.  Id. at 20.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records do not document that the Veteran had any injury of his left little finger during service.  There is an emergency care and treatment report from March 1985 documenting that he had minor scrapes and abrasions of his hands and elbows but there was no mention of his left little finger in particular.  

These records also show that August 29, 1985 he presented in the emergency room with a swollen left knee, reporting that he had twisted his knee that morning and heard a crack, and fell down a hill.  He reported that walking was painful.  Objectively, he had limited range of motion of the knee, was tender to pressure and painful to palpation, and had swelling of the medial left knee.  X-rays were within normal limits and he was assessed with a strain of the left medial collateral ligament.  Treatment included a knee immobilizer, a prescription for Indocin, ice and elevation, and recommendation to follow up in 5 days.  

On September 4, 1985 he was treated by a medical officer who noted mild swelling, tenderness in the medial aspect, no hematoma, and limitation of movement in flexion and extension.  Assessment was left knee pain and to rule out tendinitis.  

By September 11, 1985, he still had pain and swelling.  Objectively there was moderate effusion, and he had full range of motion, which was difficult.  He was negative for all tests.  Assessment was joint capsulitis and the plan included follow-up in 14 days.  He was referred to orthopedic service on September 25, 1985.  He continued to have pain as of October 16, 1985 and was referred for an orthopedic appointment scheduled November 1, 1985.  The record shows no further treatment of the Veteran's left knee during service.  

Service treatment records include February 1987 reports of medical examination and medical history.  The report of medical examination includes normal clinical evaluations for the Veteran's upper and lower extremities and musculoskeletal system.  There is a notation that he was asymptomatic and that physical examination was essentially unremarkable.  

Importantly, in the report of medical history, the Veteran indicated that he was in good health, he marked "NO" selections for whether he then had or had ever had arthritis, rheumatism, or bursitis.  He did not mark the "NO" "YES" or "DON'T KNOW" selections for "'Trick' or locked knee."  He provided no indication that he then had any symptoms involving his left knee or left little finger.  

The Board finds that the service treatment records, as a whole, are evidence against a grant of service connection for either of the claimed disabilities.  Although he clearly had some problems with his left knee during service for the period from late August 1985 to November 1985, there are no records of treatment between 1985 and his separation from active service more than one year later.   That fact, coupled with the normal clinical examination of his knees, tends to show that whatever condition he had in 1985 resolved without residuals.  

As to his left little finger, because there are normal findings at separation from service and no reports of any symptoms specific to his left little finger, the service treatment records tend to show that he had no chronic condition of his left little finger nor any injury of his left little finger during service.  

There are no post service medical records associated with the claims file.  In the June 2008 remand, the Board directed the AMC/RO to schedule the Veteran for a VA examination with regard to these claims and to send him a letter requesting that he identify the VA facility or facilities at which he received treatment for his left knee and left little finger and to submit additional evidence.  As explained in the "Duties to notify and assist" section of this decision, the Veteran failed to keep VA apprised of his current contact information and did not report for the examination or reply as to the information requested by the agency of original jurisdiction in a July 2008 letter.  

When a claimant fails to report, without good cause, for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2010).  

In this case, good cause has not been shown for why the Veteran failed to report for the scheduled examination.  Essentially, the Veteran has failed to keep VA apprised of his current address, leaving the Board with this current situation. 

The Board has considered the Veteran's reports during the hearing that he has had symptoms involving his left little finger and left knee since service and his testimony that he has had symptoms of a left knee and left little finger disorders at some point since he filed his claim in 2006.  

Case law provides guidance as to what non-expert evidence is competent evidence.  Competency of evidence is a legal concept determining whether testimony may be heard and considered by the trier of fact.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report what he has experienced with his five senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Some conditions, such as varicose veins, are subject to lay person diagnosis because the conditions are diagnosed by their unique and readily identifiable features.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

A noting of symptoms during service and continuity of symptoms during and after service falls into the category of competent evidence so long as the symptoms are readily observable.  Pain is clearly one such symptom.  Continuity of symptomatology may, depending on the facts of the case, be sufficient to establish a connection between a condition shown in service and a present condition.  However, "it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatolgy demonstrated, medical evidence is required to demonstrate such relationship unless such relationship is one as to which lay person's observation is competent [references to caselaw omitted]."  Savage v. Gober, 10 Vet. App. 488, 497 (1997).  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  

The Court of Appeals for Veterans Claims has held that where there was a long period of time between service and the first report of complaint or treatment of a condition, such period was clear and convincing evidence that the condition had not been aggravated during service.  See Maxson v. West, 12 Vet. App. 453, 461-61 (1999).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided guidance as follows:  

The Board stated that "[r]ecollections of medical problems some 20 years after the veteran's separation from service have slight probative value and lack credibility absent confirmatory clinical records to substantiate such recollections."  (Appellant App. 21.) This statement reflects the Board's view that it considered the lay statements to be of slight probative value because of the significant time delay between the affiants' observations of Mr. Buchanan's behavior and the date on which the statements were written.  That determination by the Board is completely within the Board's discretion to weigh the evidence submitted by the veteran in support of a claim for benefits . . . 

Buchanan v. Nicholson, 451 F3.d 1331, 1336 (Fed. Cir. 2006). 

From these cases, it follows that the length of time without any documented reported symptoms is a factor that the Board can consider in assigning weight to the evidence.  

Some twenty years elapsed from the time that the Veteran injured his left knee during service and when he alleges he injured his left little finger during service to when he filed his claim for compensation benefits.  There are no earlier reports of symptoms involving either his left knee or his left little finger.  This long period of time, with the intervening evidence since the 1987 examination report showing that he had no residuals of any such injuries, tends to impact negatively on his reports that he has suffered symptoms of his left knee and left little finger since the events in service that he has described.  

Here, there are questions left unanswered that the Board sought to have answered when it remanded this case.  Those questions include the nature of the disability and whether the Veteran's symptoms are indeed symptoms of the injury he experienced of his left knee and any injury he may have had of his little finger during service.  These questions are not subject to the opinion of the Board or the Veteran as the Board finds the questions to require a medical opinion.  For example, whatever pathology an examination revealed may or may not be of the kind that would persist for twenty years.  

Based on the evidence of record, the Board finds that the Veteran had a knee injury during service that was not present at separation from service, he had no disease, injury or symptoms of the left little finger at separation from service, he has reported symptoms involving both his left little finger continuous to service, but there is insufficient evidence to link any in-service injury to any symptoms present during the course of his claim and appeal.  The preponderance of the evidence of record (less than a 50 percent chance) is thus against his claims and his appeal must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the- doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

Here, the remaining VCAA duty to notify was satisfied by way of a letters sent to the Veteran in January 2006 that fully addressed all three notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Pursuant to the Board's June 2008 remand, the agency of original jurisdiction sent a letter to the Veteran and his representative in July 2008 requesting that he identify the VA facility at which he received treatment and provide VA with any other relevant information.  There is also evidence or record showing that he was scheduled for the requested examination but failed to report.  

In an October 2010 writing, the Veteran's representative contended that the reason the Veteran failed to report for the examination and failed to inform VA as to where he has received VA treatment was because VA relied on an incorrect address in requesting the information and notifying him of the examination.  The representative noted that the Veteran had informed the undersigned during the hearing that he did not reside in Texas any longer and had been moving around for work and was going to be living in Boston during the summer and fall of 2008.  The representative stated that the Veteran has stated that he did not live at an address on [redacted] since 2007.  This is the address listed on the VA examination request and a letter asking him to identify VA treatment facilities.  

During the hearing, the Veteran did inform the undersigned that he had just moved to Houston, Texas, that he was moving around all over the Gulf of Mexico and that he could be coming back to the Boston area for a work project in the summer or fall.  May 2008 transcript at 27.  He did not provide the undersigned with a new address and, from his testimony, one can understand why as it appears that he was unsure of a location at any given time.  This, the Board finds, does not relieve him of his obligation to keep VA informed of a valid address.  The Board notes that it is public knowledge that the postal service will forward mail.  

Of record is a May 2008 "Develop Note" which states that on that date "received notification letter to the veteran for wrong address, resend to [number omitted] [redacted] [city omitted], TX. [zip code omitted]".  On July 28, 2008, the RO sent a letter to the Veteran at this address requesting that he inform VA as to the VA facility at which he was receiving treatment.  This address is also listed on the request for VA examination and on a letter accompanying a supplemental statement of the case sent to the Veteran on June 19, 2009.  

VA has made several efforts to send documents to the Veteran and has exhausted its options for a correct address.  A July 23 2008 letter from the Board, enclosing the June 2008 Board Remand, was sent to a [redacted] Rhode Island address.  This address was listed on an envelope that the U.S. Post Office had returned to the Board with a note that the forward time had expired and to return to sender.  Also of record is evidence of a letter sent to a [redacted] address.  That was the Veteran's address when he filed his claim for benefits.  In October 2009, a document was returned to the Board by the U.S. Post Office that had been sent to a "[redacted] address.  This address was reflected in the Veterans Appeals Contact and Locator System (VACOLS) system as of June 2009.  In February 2011 the U.S. Post Office returned documents sent by the Board to the "[redacted]"  address.  

The Board finds that VA has accomplished all necessary development to the extent possible without the Veteran's sought after cooperation.  VA has tried to contact the Veteran at all indicated addresses.  Apparently his representative does not know his address either as he has not apprised VA of his address.  It is the Veteran's responsibility to keep VA apprised of his current address.  

The RO has obtained VA service treatment records and taken all necessary efforts to afford the Veteran a VA examination.  Therefore appellate review may proceed without unfair prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board can not delay the full adjudication of this claim indefinitely waiting for the Veteran to inform us where he lives.   

In the June 2008 remand (nearly three years ago), the Board remanded instructed the agency of original jurisdiction to send the Veteran a letter requesting that he identify the VA facilities at which he receives treatment and to schedule the Veteran for a VA examination of his left knee and left little finger.  There has been compliance with that remand to the extent possible.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


